DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed December 21, 2021 is acknowledged.  Claims 1, 2, 5, 6, and 9-11 are pending in the application.  Claim 9 is withdrawn from consideration.  Claims 3, 4, 7, 8, and 12 have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 21, 2021 has been entered.

Claim Rejections - 35 USC § 112
Claims 1, 2, 5, 6, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 has been amended to recite “spray-drying the primary particles of the calcium citrate having the average length of 2 µm or less, to which the dispersing agent has been added, so that the primary particles aggregate to form secondary particles” at lines 10-12.  It is unclear what is intended by the limitation.  At line 3 of the claim, the dispersing agent is added to a hydrated lime slurry.  However, there is no mention of adding the dispersing agent to the primary particles as recited at lines 10-12.  Therefore, the scope of the claim is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Saleeb et al. US 5219602 (hereinafter “Saleeb”, previously known as “A”) in view of Kim et al. JP 2005073695 (hereinafter “Kim”) (refer to the corresponding machine translation, previously known as “V”) and Chen et al. CN 101215231 (hereinafter “Chen”) (refer to the corresponding machine translation, previously known as “U”).
With respect to claim 1, Saleeb (A) teaches the preparation of calcium citrate (C1, L40-C2, L2).
Regarding the limitation of adding a dispersing agent including cyclodextrin to a hydrated lime slurry as recited in claim 1,  Saleeb (A) teaches mixing a hydrated lime slurry in a tank as well as adding a coating additive during preparation of the calcium citrate before spray drying (C1, L50-67; C2, L14-24; C3, L40-63; C5, L5-30; and C5, L65-C6, L27).
However, Saleeb (A) does not disclose the coating additive includes cyclodextrin.
Kim (V) teaches adding 1-400 parts by weight of a dispersing and coating agent, such as cyclodextrin, to 100 parts by weight of calcium composition to prevent the particles from precipitating and maintaining high dispersion stability (Abstract; P5, L177-197; P6, L208-216; P8, L290-302; P10, L380-387).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Kim (V), to select any coating agent, including cyclodextrin, in the method of Saleeb (A) based in its suitability for its intended purpose.  One of ordinary skill in the art would have been motivated to do so because Saleeb (A) and Kim (V) similarly teach calcium preparations comprising a coating component, Saleeb (A) teaches a wide variety of coating additives can be used (C3, L43-44), and said combination would amount to the use of a known element for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success with said modification. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).  
Regarding the limitation of stirring the hydrated lime slurry to which the dispersing agent including the cyclodextrin has been added, in a stirrer as recited in claim 1, modified Saleeb (A) teaches mixing a hydrated lime slurry in a tank with good agitation throughout the mixing process as well as adding a coating additive during preparation of the calcium citrate before spray drying (C1, L50-67; C2, L14-24; C3, L40-63; C5, L5-30; and C5, L65-C6, L27).
Regarding the limitation of gradually dripping a citric acid aqueous solution onto the hydrated lime slurry to which the dispersing agent including the cyclodextrin has been added while the hydrated lime slurry is being stirred in the stirrer to produce calcium citrate as recited in claim 1, modified Saleeb (A) teaches mixing the slurry with an aqueous citric acid solution with good agitation throughout the entire reaction and mixing process as well as adding a coating additive during the preparation of the calcium citrate before spray drying (C1, L50-67; C2, L14-24; C3, L40-63; C5, L5-30; and C5, L65-C6, L27).
However, Saleeb (A) does not disclose gradually dripping the aqueous citric acid solution onto the slurry.  
Chen (U) teaches gradually adding citric acid dropwise to the constantly stirred suspension to prepare a calcium salt (P1, L10-13; P2, L39-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Chen (U), to gradually add the aqueous citric acid solution dropwise onto the hydrated lime slurry in the method of Saleeb (A).  One of ordinary skill in the art would have been motivated to do so because Saleeb (A) and Chen (U) similarly teach preparing calcium salt with citric acid, the manner in which the citric acid aqueous solution is added to the slurry is not seen as critical, gradually adding citric acid dropwise during the preparation was known in the art before the effective filing date of the claimed invention as evidenced by Chen (U), and it would amount to nothing more than a use of a known step for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success with said modification.
Regarding the limitation of forming primary particles of calcium citrate having an average length of 2 µm or less as recited in claim 1, modified Saleeb (A) teaches calcium citrate crystals are produced and have an average length of below 3.0 µm (C3, L13-30).  The average length disclosed by Saleeb (A) encompasses the claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Regarding the limitation of spray-drying the primary particles of the calcium citrate having the average length of 2 µm or less, to which the dispersing agent has been added, so that the primary particles aggregate to form secondary particles as recited in claim 1, modified Saleeb (A) teaches the mixture comprising the calcium citrate crystals is dried via spray drying and during preparation, the tiny crystals (below 3 microns) aggregate together to form clusters (C1, L40-67; C2, L14-24; & C3, L13-21).
Regarding the limitation of an amount of the added dispersing agent is 5 weight parts to 20 weight parts on the bases of 100 weight parts of a calcium citrate solid content as recited in claim 1, modified Saleeb (A) successfully teaches this limitation since Kim (V) is relied upon for the teaching of dispersing agent (coating additive) including cyclodextrin, and Kim (V) teaches adding 1-400 parts by weight of a dispersing and coating agent, such as cyclodextrin, to 100 parts by weight of calcium composition to prevent the particles from precipitating and maintaining high dispersion stability (Abstract; P5, L177-197; P6, L208-216; P8, L290-302; P10, L380-387).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any portions of the disclosed range of coating agent/dispersing agent, including the instantly claimed ranges, from the ranges disclosed in the prior art references with the expectation of successfully preparing a functional product.  "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.

With respect to claim 5, Saleeb (A) in view of Kim (V) and Chen (U) are relied upon for the teaching of the method of producing a calcium citrate granule of claim 1 which has been addressed above.
Regarding the limitation of before spray-drying, subjecting the calcium citrate to wet grinding as recited in claim 5, modified Saleeb (A) teaches the mixture can also be subjected to wet grinding prior to spray-drying (C3, L18-30; and C5, L65-C6, L26).

With respect to claims 10 and 11, Saleeb (A) in view of Kim (V) and Chen (U) are relied upon for the teaching of the method of producing a calcium citrate granule of claim 1 which has been addressed above.
Regarding the limitation of before the spray-drying, adjusting a concentration of the calcium citrate solid content as recited in claim 10 and wherein the concentration of the calcium citrate solid content is adjusted to be 10 to 20 weight% as recited in claim 11, modified Saleeb (A) teaches the solids level of calcium citrate is maintained at 20-26% prior to spray drying (C2, L9-13 and 34-38).

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Saleeb et al. US 5219602 (hereinafter “Saleeb”, previously known as “A”) in view of Kim et al. JP 2005073695 (hereinafter “Kim”) (refer to the corresponding machine translation, previously known as “V”) and Chen et al. CN 101215231 (hereinafter “Chen”) (refer to the corresponding machine translation, previously known as “U”) as applied to claim 1 above, and in further view of Cai et al. CN 203075946 (hereinafter “Cai”, previously known as “P”) (refer to the corresponding machine translation, previously known as “W”).
With respect to claim 2, Saleeb (A) in view of Kim (V) and Chen (U) are relied upon for the teaching of the method of producing a calcium citrate granule of claim 1 which has been addressed above.
Regarding the limitation of during the dripping, the citric acid aqueous solution is dripped from directly above a stir vane of the stirrer as recited in claim 2, modified Saleeb (A) teaches gradually dripping the aqueous citric acid solution (Chen (U):  P1, L10-13; P2, L39-46).  
However, modified Saleeb (A) does not teach the aqueous citric acid solution is dripped from directly above a stir vane of the stirrer.
Cai (W/P) teaches preparing calcium citrate in a reaction device by adding citric acid to a second feeding device (5), which is above one of the blades of the stirring paddle (13), in order for easy operation and improved productivity (P3, L96-108; P4, L126-129; P10, L386-394; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Cai, to drip the aqueous citric acid solution above the blade of the stirring paddle in the method of modified Saleeb with the expectation of successfully preparing a functional calcium citrate product.  One of ordinary skill in the art would have been motivated to do so because Cai and modified Saleeb similarly teach preparing calcium citrate, Cai teaches the step allows for easy operation and improved productivity, and said combination would amount to the use of a known step in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success with said modification.  "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

With respect to claim 6, Saleeb (A) in view of Kim (V), Chen (U), and Cai (W/P) are relied upon for the teaching of the method of producing a calcium citrate granule of claim 2 which has been addressed above.
Regarding the limitation of before spray-drying, subjecting the calcium citrate to wet grinding as recited in claim 6, modified Saleeb (A) teaches wet grinding prior to spray-drying (C3, L13-30; C5, L65-C6, L27).  

Response to Arguments
Applicant’s arguments filed December 21, 2021 have been fully considered, but they are unpersuasive.
The 35 USC 112 rejection above is necessitated by the amendments to the claims (P4).
Applicant argues none of the references of record either individually disclose or together teach the subject matter recited in the pending claims as amended herein.  As described below, the mixing order in Saleeb (Reference A) is critical.  Further, structure of the result obtained through the spray-drying of Saleeb is different from the structure of the secondary particles or the granules obtained through the spray-drying as claimed.  Saleeb only describes adding the lime slurry to the citric acid solution as a method for producing calcium citrate and there is no disclosure of a reverse order (i.e., adding citric acid to the lime slurry).  When the lime slurry is added into a citric acid solution as disclosed by Saleeb, the pH changes from a low value to a high value, during which a rapid crystallization occurs when the pH is around 4. This is because the solubility of calcium citrate is high on the acidic side, the calcium citrate in a hypersaturated state rapidly precipitates as the pH increases. As a result, the calcium citrate forms aggregates in which the microcrystals6 are joined. In contrast, when a citric acid aqueous solution is gradually dripped onto the hydrated lime slurry, the pH gradually shifts from the alkaline side to the acidic side, so that the phenomenon of rapid precipitation does not occur. Then, the slurry is in a state in which the microcrystals are dispersed. See "(1) Reaction Mechanism" in the previous response dated March 31, 2021.  Actually, Saleeb discloses that the tiny crystals form aggregates or clusters (col 2, lines 30-34; col 3, lines 13-30; and col 8, lines 21-25) and that the use of mechanical shear is required to reduce the aggregates or clusters into small platelets (col 3, lines 24- 29; col 8, lines 25-29 and claims 26-29). In light of these descriptions which explain that the microcrystals form aggregates, it is crystal clear that Saleeb discloses "adding a lime slurry into a citric acid solution" as the method for producing calcium citrate, and does not disclose the inverse procedure. Here, it should be noted that claim 28 of Saleeb recites "said crystal agglomerates are reduced by standing in aqueous medium for sufficient time to effect the desired reduction." However, this is technically incorrect. The microcrystals aggregate by van der Waals force. It is physically impossible that the aggregates once are to be reduced simply by being left in the water without applying any force. A skilled person can immediately understand that this description is technically incorrect.  Saleeb discloses that the coating agent may be added to the water prior to or during preparation or before spray drying of the calcium citrate salt (col 3, lines 53-67). As explained above, when the lime slurry is added into a citric acid solution, the aggregates are generated by the rapid crystallization. Therefore, the coating agent coats the aggregates produced by the rapid crystallization regardless of the timing of adding the coating agent before the preparation of the calcium citrate salt, during the preparation of the calcium citrate salt or before spray drying of the calcium citrate salt. Then, when the spray drying step is performed, the coated aggregates are spray dried to produce granules. That is, since the aggregate obtained as a result of coating the outside of the particle that is in a state close to a polycrystalline with a coating agent becomes a granule, there exists almost no coating agent inside the produced granule. Therefore, if the cyclodextrin disclosed in Kim et al. (Reference V) is used as a coating agent, the granules having almost no cyclodextrin inside are produced by the spay-drying (P4-P7).
Examiner disagrees.  While Saleeb teaches the hydrated lime slurry is pumped into the citric acid solution in one example (C5, L5-30), Saleeb is not limited to this embodiment since the reference also teaches mixing the hydrated lime slurring with the aqueous citric acid solution (C2, L14-18).  However, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).  Additionally, Chen (U) teaches gradually adding citric acid dropwise to the constantly stirred suspension to prepare a calcium salt (P1, L10-13; P2, L39-46), and the manner in which the citric acid aqueous solution is added to the slurry is not seen as critical.  Further, Saleeb teaches adding a coating additive during preparation of the calcium citrate before spray drying (C3, L40-63) and preparing a substantially similar product of calcium citrate particles having an average length of below 3.0 microns (C3, L13-15), which encompasses the length of 2 microns or less as claimed in the present invention, produced by substantially the same method as instantly claimed by applicant.  Where the claimed and prior art products are produced by substantially identical processes, a prima facie case of obviousness has been established. To switch the order of performing process steps, i.e. the order of the addition of the ingredients into the final mixture, would be obvious absent any clear and convincing evidence and/or arguments to the contrary (MPEP 2144.04 [R-1]). “Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.”  Applicant is also reminded when the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). 
Applicant argues the structure of the granule obtained by the method of the present invention and the structure of the granule obtained by the method of Saleeb (Reference A) with Kim et al. (Reference V) is apparently different. According to the structure of the granule obtained by the claimed invention, the small crystals forming the granule (the secondary particle) are re-dispersed easily only by dissolving the granules in water and stirring lightly since the granule made by the present invention has the cyclodextrin inside. In other words, the granules can be easily re-dispersed (dissolved) in water without the need for mechanical grinding or deagglomeration. On the other hand, according to the structure of the granule obtained by the method of Saleeb with Kim et al., the granules immediately settle and do not re-dispersed easily when they are simply dissolved in water since the granule made by the method of Saleeb with Kim et al. has almost no cyclodextrin therein. In order to re-disperse the granules, the means for mechanical grinding or deagglomeration is required.  Accordingly, the present invention can obtain an unexpected result that the granules that can be easily re-dispersed in water can be obtained without the need for mechanical grinding or deagglomeration.  Saleeb also discloses that the aggregates can be reduced (col 3, lines 24-29, col 8, lines 25-29, and claims 26-29. However, as mentioned above, claim 28 is technically incorrect).  In the method of Saleeb with Kim et al., the means for reducing the aggregates into individual small crystals (mechanical grinding or the like) are required. On the other hand, the claimed invention does not need such means. Thus, the claimed invention can obtain the technical advantages that the number of manufacturing steps is reduced. As described above, the present invention can obtain an unexpected result, when compared with the method of Saleeb with Kim et al. This difference derives from the difference of the order of mixing ingredients, whether "gradually dripping a citric acid aqueous solution onto the hydrated lime slurry" (our invention) or "the calcium hydroxide slurry is pumped into the citric acid solution" (Saleeb, see col 5, lines 14-17 regarding EXAMPLE 1). Thus, the selection of the order of mixing ingredients or the selection of any order of performing process step is not obvious. Therefore, applying the inverse order as disclosed by Chen et al. (Reference U) to Saleeb is also not obvious. As described above, the present invention can obtain unexpected results that cannot be obtained by the cited prior art documents (P8-P9).
Examiner disagrees.  The combination of Saleeb, Kim, and Chen are relied upon for the teaching of the claimed method of producing a calcium citrate granule.  As discussed above, Chen is relied upon for the teaching of gradually adding citric acid dropwise to the constantly stirred suspension to prepare a calcium salt (P1, L10-13; P2, L39-46), and the manner in which the citric acid aqueous solution is added to the slurry is not seen as critical since Saleeb also teaches mixing the hydrated lime slurring with the aqueous citric acid solution (C2, L14-18).  Applicant is reminded one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Additionally, Saleeb (A) teaches subjecting the mixture to mixing/shearing prior to spray-drying which is identical to the wet grinding step of the claimed method (C3, L13-30; C5, L65-C6, L27).  Further, Saleeb teaches the calcium citrate crystals are uniformly distributed throughout the food by usual mixing methods and no special handling is required to accomplish this result (C4, L22-25).  Thus, the unexpected features described by the Applicant are indeed expected in view of the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN whose telephone number is (571)270-1153. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793